Taliaeerro, J.
In this case the district attorney of tho district, upon the relation of the tax-collector of the parish, proceeded by injunction against the defendants on the alleged ground that they failed and refused to pay when demanded from them the flfty-dollar-license-tax due the State and imposed by law upon the keepers of lumber-yards, tho defendants being owners of a saw-mill and carrying on a large business in the lumber trade.
The defendants excepted to the right of the plaintiffs to seize and advertise for sale their property, which it seems was done to enforce payment of the license demanded from them. They answered at considerable length, averring the illegality of the proceedings taken against them, denying that they are liable for the license-tax claimed from them, and allege damages suffered by them from the seizure of their property, the suspension of their business, and the expense incurred in attorney’s fees to defend them. They pray a dissolution of the injunction, and for one hundred and seventy dollars damages, to be decreed in solido against the parties — the district attorney, tax-collector, and sheriff — officially and personally.
The judgment of the court below was rendered in favor of tho State for fifty dollars license-tax against the defendant "Walker, and costs of suit, with privilege on the property, and twenty per cent special damages and five per cent attorney’s fees. The suit was dismissed at the costs of the State as to the other defendant.
The defendant, Walker, has appealed.
We think the judgment erroneous. The license-tax is demanded of the defendant under the act (No. 14, acts of 1872, page 49) entitled an *637act to provide a revenue and grant and collect licenses, etc., approved fifth of March, 1872. The third clause of the first section of that act requires a license-tax of fifty dollars to be paid to the State by “ each keeper of a warehouse, cotton or lumber yard, or other place of public storage for hire.”
It is shown by the evidence that the defendant has the usual appendage of all saw-mills doing any considerable amount of business, a scope of ground usually called a lumber-yard, upon which the lumber sawed on the mill is stacked or piled in lots or parcels for sale, or for delivery of such parcels where they have been sawed to fill bills previously furnished by customers. But it is also shown that the defendant does not keep lumber on storage for hire. Nobody deposits in his lumber-yard lumber of their own to be kept on storage by him for hire or compensation. The construction placed by plaintiff upon the terms used in the third clause of the first section of the act are inadmissible. The expressions employed in the connection in which they are placed relatively to each other plainly indicate that the warehouse, cotton yard, or lumberyard, to be subject to the license-tax must “ be a place of public storage for hire.”
It is therefore ordered that the judgment appealed from be annulled and reversed, that the injunction be dissolved, that there be judgment in favor of defendant, the plaintiff paying costs in both courts.